Citation Nr: 0842453	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-38 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the record contains a positive nexus opinion from 
Dr. M.A.L., he did not have the benefit of a review of the 
claims folder, to include the veteran's service medical 
records.  Therefore, the Board has not found the opinion to 
be adequate.  In March 2005, the veteran was afforded VA 
audiology and ear disease examinations.  These examiners 
unfortunately lacked the veteran's claims folder, too.  That 
did not stop them, however, from opining that the pre-
existing disability of the veteran's hearing loss was not 
aggravated by service.  In other words, they failed to 
address, based on a review of the claims folder, whether it 
is at least as likely as not that the veteran's pre-existing 
hearing loss permanently increased in severity during 
service-nor did they even provide an opinion concerning 
whether the bilateral hearing loss and bilateral tinnitus 
initially diagnosed after the veteran's discharge from 
service are etiologically related to service.  Their opinions 
are also inadequate for adjudication purposes.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for the following actions:


1.  Copies of all outstanding records of 
treatment received by the veteran for the 
disabilities at issue from VA and private 
medical providers should be obtained.

2.  The appellant should be afforded an 
examination, by an audiologist or other 
clinician with appropriate expertise, to 
determine the etiology of the veteran's 
bilateral hearing loss and bilateral 
tinnitus.  The claims folder must be made 
available to and reviewed by the 
examiner.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the veteran's hearing 
loss prior to his entrance onto active 
duty permanently increased in severity 
during service and if so an opinion as to 
whether the increase in severity was 
clearly and unmistakably due to natural 
progress.  

If the examiner is of the opinion that 
the veteran's hearing loss did not 
permanently increase in severity during 
service, he or she should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
veteran's hearing loss subsequently 
increased in severity because of the 
veteran's military service.

With respect to bilateral tinnitus, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by the veteran's 
hearing loss.

The rationale for all opinions expressed 
must also be provided.


3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO should readjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss and 
bilateral tinnitus.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the appellant 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

